Citation Nr: 0829987	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  06-38 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Bruce Tyler Wick


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The veteran served on active duty in the New Philippine 
Scouts from September 1946 to June 1949.

This matter is on appeal from the Manila, the Republic of the 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1. The Board denied an appeal based on a claim for 
entitlement to service connection for hypertension in August 
1994, which was affirmed by the Court of Appeals for 
Veterans' Claims in July 1996.  

2.  In June 1998, the veteran filed to reopen his claim, 
which was denied by letter dated in June 1999.  This is the 
last final denial on the issue of entitlement to service 
connection for hypertension.

3.  Evidence associated with the claims file since June 1999 
does not both relate to an unestablished fact necessary to 
substantiate the claim or raise the reasonable possibility of 
substantiating the previously disallowed claim.

 
CONCLUSION OF LAW

The evidence received subsequent to the June 1999 letter 
denial is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 5108, 
5103(a), 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

If it finds that the submitted evidence is new and material, 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for the claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(eliminates the concept of a well-grounded claim).

The Board has the jurisdictional responsibility to consider 
whether it was proper to reopen the claim, regardless of the 
RO's determination.  The Board will determine whether new and 
material evidence has been received and, if so, consider 
entitlement to service connection on the merits.  Jackson v. 
Principi, 265 F.3d 1366 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The veteran is claiming entitlement to service connection for 
hypertension.  The RO denied the claim in May 1991 and July 
1992 on the basis that there were no official records of the 
veteran being treated for hypertension while in service or 
within one year after his separation from active duty.  The 
Board denied an appeal in August 1994 for the same reasons.  
In July 1996, the Court of Appeals for Veterans' Claims 
(CAVC) affirmed the Board's decision.

In June 1998, the veteran again filed a claim for entitlement 
to service connection for hypertension.  In support of his 
claim, he referenced service records dated in 1949.  In June 
1999, the RO denied the claim on the basis that the 
information he provided had already been considered in 
previous determinations.  The decision is the last final 
decision on the issue of service connection for hypertension.  

In September 2005, the veteran filed a third claim for 
entitlement to service connection for hypertension.  Based on 
the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim.

The evidence of record at the time of the decision in June 
1999 included the veteran's document of service in June 1949, 
his previous claims for service connection, and a statement 
from his treating physician in May 1991 that diagnosed him 
with hypertension.  He also underwent a VA examination in 
June 1992 that indicated a history of hypertension.  His in-
service treatment records, however, were unavailable as they 
were lost in a fire at the National Personnel Records Center 
in 1973.

The evidence added to the record since the June 1999 denial 
includes a November 2005 statement by the veteran that he was 
hospitalized in Okinawa, Japan, in July 1947 for 
hypertension, and that it persisted through 1949.  In a 
report from July 2004, a treating physician diagnosed the 
veteran with hypertension.  Finally, in July 2006, he 
submitted an additional statement in further support of his 
claim, accompanied by a July 2006 physician's statement, with 
records of treating medication prescriptions, attesting to 
his hypertension.  

In this case, the Board finds that none of the current 
evidence submitted by the veteran since the final rating 
decision is new and material under 38 C.F.R. § 3.156(a).  The 
evidence submitted in support of his February 1991 claim 
established that he has a current diagnosis of hypertension.  
The Board concludes that all the evidence submitted since 
that final rating decision only further substantiates this 
already established fact.  

Additionally, as noted above, veteran's statements 
associating his current hypertension to service is not new 
and material evidence because a lay person is not competent 
to offer an opinion that requires medical expertise, and 
consequently the statements do not constitute new and 
material evidence to reopen the claim.  Moray v. Brown, 5 
Vet. App. 211, 214 (1995) (holding that lay assertions of 
medical causation cannot serve as a predicate to reopen a 
previously denied claim).  As such, the claim may not be 
reopened and the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, a notice letter provided to the veteran in 
November 2005 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the veteran submitted private treatment records, and 
the RO completed a diligent search for his service treatment 
records, which were evidently lost in 1973.  

A specific VA medical examination and opinion is not needed 
to consider whether the veteran has submitted new and 
material evidence but, rather, the Board has reviewed all the 
evidence submitted to the claims file since the last final 
denial.  Therefore, a remand for a VA examination or an 
opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4)(iii) 
(2007).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, he has not identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

New and material evidence having not been received, the 
veteran's application to reopen a claim of entitlement to 
service connection for hypertension is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


